On Motion to Rescind.
The opinion of the Court was delivered by
Bermudez, C. J.
Upon a verified averment of the extinction of the corporation plaintiff and of the judicial appointment of a liquidator of its affairs, an order was obtained substituting him in these proceedings.
Dissatisfied with this order, the defendants have taken a rule to rescind it.
They set forth allegations, to support which it would be necessary to hear proof, which cannot be received here. 32 An. 663; 2 An. 430.
Besides, the appellants have no authority to assail collaterally the appointment of the liquidator, which must be held as validly made until shown to have been legally vacated. 15 An. 27; 23 An. 17; 24 An. 253.
The rule is denied.